      Case 2:20-cv-01999-JAM-AC Document 7 Filed 01/25/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MARTIN ANTHONY CICALLA, JR.,                         No. 2:20-cv-1999 JAM AC PS
12                         Plaintiff,
13            v.                                           ORDER
14    DONNA ROGERS and THE ESTATE OF
      LEON ROGERS,
15
                           Defendants.
16

17

18          Plaintiff is proceeding in this case in pro per. The proceeding has accordingly been

19   referred to the magistrate judge by E.D. Cal. R. (“Local Rule”) 302(c)(21).

20          Following the issuance of Findings and Recommendations that recommended dismissal

21   for failure to prosecute due to lack of service, plaintiff has requested an extension of time to serve

22   the defendants. ECF No. 5. Plaintiff indicates that he is in the process of completing service on

23   defendants, who are in Australia, and that there have been delays due to the difficulty of

24   international service and COVID-19.

25          For good cause shown, IT IS HEREBY ORDERED that:

26          1. The findings and recommendations at ECF No. 6 are VACATED.

27          2. Plaintiff’s motion (ECF No. 5) is GRANTED and plaintiff shall file proof of service

28                 within 90 days of the date of this order.
      Case 2:20-cv-01999-JAM-AC Document 7 Filed 01/25/21 Page 2 of 2


 1         3. If plaintiff fails to timely comply with this order, the undersigned may recommend
 2            that this action be dismissed for failure to prosecute.
 3   DATED: January 22, 2021
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
